Citation Nr: 0322356	
Decision Date: 09/02/03    Archive Date: 09/08/03

DOCKET NO.  99-15 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for chondromalacia of 
the right knee, currently evaluated as 40 percent disabling.

2.  Entitlement to an increased rating for prostatitis, 
currently evaluated as 20 percent disabling.

3. Entitlement to a compensable rating for a history of 
otitis media and otitis externa.

4.  Entitlement to a total rating for compensation purposes 
based upon individual unemployability.


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Esq.


ATTORNEY FOR THE BOARD

J. A. McDonald, Senior Counsel


INTRODUCTION

The veteran had active military service from July 1976 to 
June 1979.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.

The issues of entitlement to an increased rating for 
chondromalacia of the right knee, an increased rating for 
prostatitis, and a compensable rating for a history of otitis 
media and otitis externa were denied by a Board decision 
dated in August 2002.  This decision was appealed to the 
United States Court of Appeals for Veterans Claims (Court) 
and by an order dated in February 2003, the Board's decision 
with regard to these issues was vacated and remanded for 
readjudication consistent with a joint motion between VA and 
the veteran dated in February 2003.


REMAND

The Joint Motion dated in February 2003, stated that VA did 
not fulfill the requirement that the veteran must be notified 
which portion of any such information or evidence is to be 
provided by the claimant and which portion must be provided 
by VA.  Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  It was 
additionally noted that the RO's February 2001 letter to the 
veteran did not inform him of what he needed to substantiate 
each of his individual claims.  Accordingly, in compliance 
with the Court Order dated in February 2003, the issues of 
entitlement to an increased rating for chondromalacia of the 
right knee, an increased rating for prostatitis, and a 
compensable rating for a history of otitis media and otitis 
externa must be remanded to provide the veteran with the 
notice requirements of the VCAA.  See 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2002); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).   

Additionally, the Board finds that further development is 
warranted under the duty to assist provisions of the VCAA 
with regard to the issue of entitlement to a total rating for 
compensation purposes based upon individual unemployability.  

Accordingly, this case is remanded for the following actions:

1.  The RO should contact the veteran and 
afford him the opportunity to identify or 
submit any additional pertinent evidence 
in support of his claims.  Based on his 
response, the RO should attempt to 
procure copies of all records which have 
not previously been obtained from 
identified treatment sources.  All 
attempts to secure this evidence must be 
documented in the claims file by the RO.  
If, after making reasonable efforts to 
obtain named records the RO is unable to 
secure same, the RO must notify the 
veteran and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; and (c) 
describe any further action to be taken 
by the RO with respect to the claim.  The 
veteran must then be given an opportunity 
to respond.  

2.  The claims file should be reviewed to 
ensure that any notification and 
development action required by the VCAA 
is completed.  In particular, the new 
notification requirements and development 
procedures set forth at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002) 
must be fully complied with and 
satisfied, to include full compliance 
with the decision in Quartuccio and the 
Joint Motion dated in February 2003.  

3.  The veteran should be provided a VA 
examination to determine the impact his 
service-connected disabilities have on 
his employability.  All pertinent 
symptomatology and findings should be 
reported in detail.  Any indicated 
diagnostic tests and studies should be 
accomplished.  The claims file must be 
made available to and reviewed by the 
examiners prior to the requested study.  
The examiner should provide an opinion as 
to whether the veteran is unable to 
obtain or retain employment due only to 
his service-connected chondromalacia 
patella of the right knee, prostatitis, 
allergic rhinitis with sinusitis, and a 
history of otitis media and otitis 
externa.  A complete rationale for all 
opinions should be provided.  The report 
prepared should be typed.

4.  The veteran is hereby notified that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2002).  In the 
event that the veteran does not report 
for the aforementioned examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

5.  After any additional development 
required by the VCAA is undertaken and 
completed to the extent possible, the 
claims on appeal should be reviewed.  If 
any benefit sought on appeal remains 
denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.  
The supplemental statement of the case 
should consider and address whether the 
veteran's claims for increased ratings 
and his claim for a total rating for 
compensation purposes based upon 
individual unemployability should be 
submitted to the Chief Benefits Director 
or the Director, VA Compensation and 
Pension Service for assignment of an 
extraschedular rating under the 
provisions of 38 C.F.R. § 3.321(b)(1) 
(2002).  Thereafter, the case should be 
returned to the Board for appellate 
review.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the regional offices to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  No action is required by the veteran until he 
receives further notice; however, he may present additional 
evidence or argument while the case is in remand status at 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	D. C. Spickler
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



